Title: William Turpin to Thomas Jefferson, [received 5 November 1809]
From: Turpin, William
To: Jefferson, Thomas


          Most Respected Sir  received 5 Nov. 1809 
           this will be handed you by my Neighbor Thos Mitchell, he intends calling on you as he passes through Albemarle, you will find him a Man of information and friendly to the present administration.
           the high esteem which I have for you, has originated in the love and good will, which I have discovered in your writings as well as in almost every public act of your administration, the more perfect any Mans works are the more good may be hoped for, from opening and canvassing of them, if you should be disposed to admit of Such a Correspondence, with an humble unambitious Citizen, its possible that I may take Some Texts from Jeffersons Notes on Virginia if happily I might glance a Ray of Light that might be improved, Towards releaving the distress of any part of Creation, I doubt not it will be acceptable to your inlightened mind.
           Several of my communications to you when in Office was without Signature that you might have the benefit of the information without Knowing from whence it Came, to avoid a surmise, that I wished to ingraciate myself into favor, as my only object was to defeat the designs of those who by a mistaken polecy might endanger the peace of our Country.
           We are Sorry that your abode is so far from the Seat of Government, where your Councel might be of the utmost importance at this Trying time, altho we have full confidence in your successor, and hope that the experiments which he has ventured to make, of accepting the British deceptive propositions, and admitting their Ships of War into our Ports, will have a good effect to conciliate ourselves, which is a desirable object, for now their are but few amaricans that will openly dare to Espouse their Cause, unity among ourselves is of more Consiquince to us, than the Smiles or frowns, of any of the Powers at War, if they are to be Scourged let the hand of desolation destroy them alone, let us follow your policy and have as little as possible to do with them, if we are anywise Connected with either of them, and partake of their Crimes, we must partake of their Punnishment also, therefore its our safest way to Stand a far off, from any connection with either, until their destiney is determined, you See that Great Britain has ordered all her desposable force into foreign Service, if they should continue this Plan and they Should be intraped, may not the fall of their own Island be the natural Consiquince,
          Mr Mitchell is able to inform you of every thing in this part of the Country that you may wish to Know
          Your Friend Willm Turpin
        